DETAILED ACTION
	This Office Action is in response to the amendment filed on January 5, 2021. Claims 1 - 3, 5 - 9, 11 - 15, and 17 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 5, 2021 has been entered and considered by the examiner. Based on the amendments to overcome the 112 rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 3, 5 - 9, 11 - 15, and 17 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: Matsuoka et al. (U.S. PG Pub 2013/0326439 A1) discloses matches patterns between edge information determined by design data, with Saunders et al. (U.S. PG Pub 2012/0294514 A1) provides teaching of automatic or user based template selection with regards to design elements with layout elements (images, including its size, shape, shape and position) based on defined template elements or parameters, in order to select a template page, and Rahim (“Analysis of Design Patterns in OpenNebula”) adds the use of a hypervisor (OpenNebula) for cloud computing with regards to design patterns and designing cloud-based systems.
While the prior art discloses their respective features, as outlined, none of the references taken either alone or in combination with the prior art of record discloses a computer implemented method for a design template selection, comprising:
“determining as a function of association to the user demographic data that the design pattern input spatial arrangement of the constituent components matches a selected one of the subset of the knowledge base in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 9: Matsuoka et al. (U.S. PG Pub 2013/0326439 A1) discloses matches patterns between edge information determined by design data, with Saunders et al. (U.S. PG Pub 2012/0294514 A1) provides teaching of automatic or user based template selection with regards to design elements with layout elements (images, including its size, shape, shape and position) based on defined template elements or parameters, in order to select a template page, and Rahim (“Analysis of Design Patterns in OpenNebula”) adds the use of a hypervisor (OpenNebula) for cloud computing with regards to design patterns and designing cloud-based systems.
While the prior art discloses their respective features, as outlined, none of the references taken either alone or in combination with the prior art of record discloses a system for a design template selection, comprising:
“determines as a function of association to the user demographic data that the design pattern input spatial arrangement of the constituent components matches a selected one of the subset of the knowledge base plurality of completed design patterns with a highest percentage of match relative to others of the subset of the knowledge base plurality of completed design patterns”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Claim 15: Matsuoka et al. (U.S. PG Pub 2013/0326439 A1) discloses matches patterns between edge information determined by design data, with Saunders et al. (U.S. PG Pub 2012/0294514 A1) provides teaching of automatic or user based template selection with regards to design elements with layout elements (images, including its size, shape, shape and position) based on defined template elements or parameters, in order to select a template page, and Rahim (“Analysis of Design Patterns in OpenNebula”) adds the use of a hypervisor (OpenNebula) for cloud computing with regards to design patterns and designing cloud-based systems.
none of the references taken either alone or in combination with the prior art of record discloses a computer program product for a design template selector, comprising:
“determine as a function of association to the user demographic data that the design pattern input spatial arrangement of the constituent components matches a selected one of the subset of the knowledge base plurality of completed design patterns with a highest percentage of match relative to others of the subset of the knowledge base plurality of completed design patterns”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
January 13, 2021